 Case 3:20-cv-00163-GMG Document 8 Filed 02/17/21 Page 1 of 3 PageID #: 45




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG

WINSTON L. SPENCE, JR.,

             Plaintiff,

v.                                                 CIVIL ACTION NO.: 3:20-CV-163
                                                   (GROH)

CITY OF MARTINSBURG WV,
MARTINSBURG POLICE DEPARTMENT,
CHIEF MAURY RICHARDS, in his individual
capacity and official capacity as an officer
of the Martinsburg Police Department,
PATROLMAN N. COOK, in his individual
capacity and official capacity as an
officer of the Martinsburg Police Department,
JOHN DOE(S) 1–3, in their individual capacity
and official capacity as officers of the
Martinsburg Police Department.

             Defendants.

              ORDER ADOPTING REPORT AND RECOMMENDATION

      Now before the Court is a Report and Recommendation (“R&R”) issued by United

States Magistrate Judge Robert W. Trumble. ECF No. 7. Pursuant to this Court’s Local

Rules and 28 U.S.C. § 1915(e)(2)(B), this action was referred to Magistrate Judge

Trumble for a preliminary review to determine whether the Plaintiff’s Complaint set forth

any viable claims. ECF No. 5. On December 10, 2020, Magistrate Judge Trumble issued

his R&R, recommending that the complaint be dismissed. ECF No. 7. Magistrate Judge

Trumble further recommends that the Plaintiff’s Motion for Leave to Proceed in Forma

Pauperis [ECF No. 2] be denied as moot.

      Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court is required to conduct a de novo

review of those portions of the magistrate judge=s findings to which objection is made.
 Case 3:20-cv-00163-GMG Document 8 Filed 02/17/21 Page 2 of 3 PageID #: 46




However, this Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge to which no objection is made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely manner

constitutes a waiver of de novo review and a plaintiff’s right to appeal this Court’s order.

28.U.S.C..' 636(b)(1); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United

States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Moreover, “[w]hen a party does

make objections, but these objections are so general or conclusory that they fail to direct

the district court to any specific error by the magistrate judge, de novo review is

unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009) (citing

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).

       Objections to Magistrate Judge Trumble=s R&R were due within fourteen days after

being served with a copy of the same. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The

R&R was mailed to the Plaintiff by certified mail, return receipt requested, and according

to the United States Postal Service’s website, it was delivered on December January 19,

2021. To date, the Plaintiff has not filed objections to the R&R. Thus, this Court will

review the R&R for clear error.

       In his R&R, Magistrate Judge Trumble found that the Plaintiff has failed to state a

claim upon which relief can be granted. Upon careful review, and finding no error of fact

or   law,   the   Court   ORDERS     that   Magistrate   Judge   Trumble’s    Report    and

Recommendation [ECF No. 7] is ADOPTED for the reasons more fully stated therein. The

Plaintiff’s Complaint [ECF No. 1] is DISMISSED WITH PREJUDICE as to Defendant

Martinsburg Police Department and DISMISSED WITHOUT PREJUDICE as to

Defendants City of Martinsburg, Chief Maury Richards, Patrolman N. Cook, and



                                             2
 Case 3:20-cv-00163-GMG Document 8 Filed 02/17/21 Page 3 of 3 PageID #: 47




John Doe(s) 1–3. The Plaintiff’s Motion for Leave to Proceed In Forma Pauperis is

DENIED AS MOOT. ECF No. 2

      The Clerk of Court is DIRECTED to STRIKE this case from the Court’s active

docket. The Clerk is further DIRECTED to mail a copy of this Order to the pro se Plaintiff

by certified mail, return receipt requested, at his last known address as reflected on the

docket sheet.

      DATED: February 17, 2021




                                            3
